SMITH, Chief Judge.
The appellant was convicted of the crime of armed robbery. All of his points on appeal have been determined in Florida, except one, adversely to him. Moffett v. State, Fla.App.1965, 179 So.2d 408; Williams v. State, 1940, 143 Fla. 826, 197 So. 562; Range v. State, Fla.App.1963, 156 So. 2d 534.
Appellant contends that his constitutional guarantee against self-incrimination was violated when he was required, in a police station line-up, to wear the red plaid jacket identified by the witnesses as the jacket worn by him while committing the crime. While we find no Florida decision on this specific point, the overwhelming majority of other jurisdictions hold that such action does not constitute a violation of his constitutional guarantee against self-incrimination. See Holt v. United States, 1910, 218 U.S. 245, 31 S.Ct. 2, 54 L.Ed. 1021; Crenshaw v. State, 1932, 225 Ala. 346, 142 So. 669; People v. Lopez, 1963, 60 Cal.2d 223, 32 Cal.Rptr. 424, 384 P.2d 16; People v. Pecho, 1936, 362 Ill. 568, 200 N.E. 860; Ross v. State, 1932, 204 Ind. 281, 182 N.E. 865; Barrett v. State, 1950, 190 Tenn. 366, 229 S.W.2d 516, 18 A.L.R.2d 789; Richardson v. State, 1934, 168 Miss. 788, 151 So. 910; White v. State, 1901, Tex.Cr.App., 62 S.W. 749; and Annot. 18 A.L.R.2d 796 (1951).
Affirmed.
WALDEN, J., and KANNER (Ret.), Associate Judge, concur.